                                                                     Law Office of
                                                                     David Wims
                                                                                      nd
                                                                     1430 Pitkin Ave., 2 Floor
                                                                     Brooklyn, NY 11233
                                                                     Phone: (646) 393-9550
                                                                     Fax: (646) 393-9552
                                                                     email: dwims@wimslaw.com
                                                                     http://www.wimslaw.com



May 26, 2021



BY ECF
                                                                          5/27/2021
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 100017-1312
Attn: Honorable Vernon S. Broderick


Re:            Qorrolli v. MDA et al (18CV6836)(VSB)(OTW)


Dear Judge Broderick:

Please be advised that I represent Defendants in the above referenced proceeding. I write with
the knowledge and consent of Plaintiff to request an extension of time in which Defendants may
serve their motion for summary judgment.


Currently, Defendants’ moving brief is due May 31, 2021, Plaintiff’s opposition is due June 30,
2021 and Defendants’ reply, if any, is due July 15, 2021. See Docket #46. We ask that
Defendants’ moving brief be due June 7, 2021, Plaintiff’s opposition be due July 6, 2021 and
Defendants’ reply, if any, be due July 20, 2021. This is Defendants’ first request for an extension
of the subject deadline. As indicated above, Plaintiff consents to this application. This request is
necessitated by the fact that I am out sick with a cold and have been since Monday.


Thank You for Your time and consideration.
Law Office of David Wims             5/26/2021


Respectfully Yours,

/s/

David C. Wims, Esq. (DW-6964)


Cc: Honorable Ona T. Wang (By ECF)
Zachary Holzberg, Esq. (By ECF)




                                       Page 2
